The respondents made a prima facie showing that they did not cause the plaintiffs alleged injuries. They demonstrated, through the affirmed report of their medical expert and the plaintiffs medical records, that the plaintiffs alleged exposure to silica did not cause her illness and symptoms (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the plaintiff failed to raise a triable issue of fact. She offered no expert evidence showing that her medical condition and symptoms were caused by her alleged exposure to silica (see Parker v Mobil Oil Corp., 7 NY3d 434, 448 [2006]). Accordingly, the Supreme Court properly determined that the respondents were entitled to summary judgment dismissing the complaint insofar as asserted against them. Mastro, A.EJ., Hall, Sgroi and Cohen, JJ., concur. [Prior Case History: 27 Misc 3d 1221(A), 2010 NY Slip Op 50822(U).]